                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CR-071-MOC-DCK-1

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 JALON CARLOS TORRES,                                  )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Andy C. Brooks, concerning Katryna Lyn

Spearman, on May 25, 2021. Katryna Lyn Spearman seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. Katryna Lyn

Spearman is hereby admitted pro hac vice to represent Defendant.


                                     Signed: May 25, 2021
